

 Exhibit 10.2
2013 Management Incentive Plan
The 2013 Management Incentive Plan (the “Plan”) applies to employees of Accelrys
for achievement of Objectives as defined in this Plan. The Plan is designed to
support the growth and profitability of the organization.
Definitions
 
The Plan:
 
The 2013 Management Incentive Plan.
 
 
The Company:
 
Refers to Accelrys Inc. and its affiliates.
 
 
Plan Participant:
 
A regular employee of the Company in the following levels: CEO, Vice President,
Director and eligible members of the Marketing organization who are not already
participating in an alternative commission or incentive plan and are employed by
the Company through the completion of 2013.
 
 
Orders:
 
The aggregate value of orders (as defined by the Company in its orders policy)
as determined and achieved for the calendar year ending December 31, 2013 for
the company, a region, a product area or a segment as defined in the Plan.
 
 
Non-GAAP Operating Income
 
Total non-GAAP operating income achieved by the Company in the calendar year
ending December 31, 2013 as disclosed in the Company’s SEC filings.

Eligibility & Applicability
To be eligible for participation in the Plan, a Plan Participant must be
employed by the Company prior to and through the completion of the calendar
year.
Plan participants who are partial year employees must be employed by the Company
prior to and through the completion of the calendar year in order to receive a
pro-rated payment under the Plan.
Term
This Plan is effective for the calendar year ending December 31, 2013.
Plan Structure
Each Plan Participant is eligible to earn a target incentive equal to his/her
annual bonus target percentage multiplied by his/her annual base salary.
Earnings under the Plan result from successful performance against a combination
of Corporate Financial Metrics (Corporate Orders and Non-GAAP Operating Income
Targets) and against other performance criteria which may include a combination
of Orders Targets and Objectives as defined above.
The two Financial Metrics of the Plan are equally weighted and specific
participation in the Plan is in accordance with the following:
Executive Officer-level Participants: funding achievement under the Plan is tied
to the two Financial Metrics (non-GAAP Operating Income and Orders Target) upon
which 80% of target bonus is earned. The remaining 20% of target bonus is
subject to individual performance objectives and may be awarded at the sole
discretion of Accelrys’ CEO. Such participants may achieve up to 200% of target
incentive. In keeping with the nature of her role, the target incentive for the
Senior Vice President of Global Sales and Services shall be weighed more heavily
toward the Orders Target.
All Other Plan Participants: In general, most Vice President-level participants
may earn 80% of their target bonus upon achievement of the Financial Metrics
listed above, with the remainder their target bonus subject to individual
performance objectives. Most Other Plan Participants may earn 50% of their
target bonus based upon achievement of the two Financial Metrics (non-GAAP
Operating Income and Orders Target) with the remaining 50% of their target bonus
subject to individual performance objectives which may be awarded at the sole
discretion of Accelrys’ CEO.
Payment Schedule
Incentives shall be earned for the applicable fiscal year and shall be approved
by Accelrys’ Board of Directors and paid in the quarter that follows the year
for which the incentive is earned. Payment against the plan shall not exceed
200% of an individual’s target incentive rate.

1

--------------------------------------------------------------------------------



General Provisions
A Plan Participant shall not assign nor give any part of an incentive to any
agent, customer or representative of the customer, or any other person, as an
inducement in obtaining an order. Unless expressly approved in advance by the
CEO of the Company, a Plan Participant shall not accept any compensation from
third parties related to sales of third party products or services made by the
Company.
In the event that any Plan Participant compensated in accordance with this Plan
owes any sum of money to the Company, including without limitation draw
payments, charge backs, and travel advances, the Company shall have the right at
any time to offset such obligations against the employee’s base salary,
commissions, or bonuses.
The Company reserves the right without advance notice to:
 
1.
Accept, reject, or cancel any order;
 
 
 
 
2.
Make any adjustments or revisions to incentive rates, quotas, salaries, or any
other matters pertaining to this Plan; and
 
 
3.
Resolve, in its sole and absolute discretion, any matters of interpretation
under the Plan and matters not covered by the provisions of the Plan.
 
4.
Modify or terminate this Plan at any time.
 
 

The contents of this Plan are Company Proprietary and Confidential, and are not
to be disclosed by any Plan Participant to any person who is not an employee of
the Company. Any legal action brought concerning this Plan shall be brought only
in the state or federal courts of the country in which the Plan Participant is
employed and both parties submit to venue and jurisdiction in these courts. This
Plan contains the entire agreement of the parties with respect to the matters
addressed herein, and supersedes all other representations, statements and
understandings concerning this subject matter.



2